Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                            CIVIL NO. 1:19-24026-KMM


    UNITED STATES OF AMERICA,

                        Plaintiff,

          v.

    JACQUELINE D. GREEN, as Personal
    Representative of the Estate of Marie
    Green and as Co-Trustee of the Marie
    Mary Green Revocable Trust; BERT
    GREEN, as Co-Trustee of the Marie
    Mary Green Revocable Trust,

                        Defendants.


                  UNITED STATES’ UNOPPOSED MOTION FOR
                PARTIAL MODIFICATION OF MEDIATION ORDER
         The parties are prepared to mediate this matter with David Lichter on July

   21, 2020. (Dkt. 17.) The United States respectfully requests the Court to modify its

   Order referring this case to mediation (Dkt. 15) in two respects. First, given the

   ongoing COVID-19 pandemic, the United States requests permission to hold the

   mediation via videoconference. Second, the United States requests to be excused

   from the requirement to have a government official with full settlement authority

   attend the mediation. Instead, the United States proposes to have its attorneys

   attend the mediation, with the Chief of the Tax Division’s Office of Review available

   by telephone if needed. The defendants, Jacqueline Green and Bert Green, and the

   mediator, Mr. Lichter, do not oppose the relief requested in this Motion.
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 2 of 10



      I.     Due to the COVID-19 Pandemic, the Court Should Permit the
             Parties To Mediate via Videoconference.

            On November 25, 2019, the Court entered an Order referring the parties to

   mediation. (Dkt. 15.) The Order states: “The physical presence of counsel and each

   party or representatives of each party with full authority to enter in a full and

   complete compromise and settlement is mandatory.” On March 13, 2020, the

   President declared a national emergency caused by the novel coronavirus SARS-

   CoV-2 and the disease it causes, COVID-19. Proclamation (Mar. 13, 2020). In

   response to public health guidance, and to protect judges, court staff, and those

   participating in judicial proceedings, the Court has entered an Administrative

   Order limiting in-court appearances. Fourth Administrative Order Concerning Jury

   Trials and Other Proceedings (S.D. Fla. Admin. Order 2020-33). The Order states

   that “[j]udges are strongly encouraged to conduct court proceedings by telephone or

   video conferencing where practicable.” Id. ¶ 12.

            Many of the same concerns that apply to court hearings apply to mediations

   as well. Counsel for the United States would need to travel from the Washington,

   D.C. area to the Southern District in order to mediate in person. Participants would

   have to meet in person with each other and Mr. Lichter. To help protect the health

   of the participants, Mr. Lichter and his staff, and the public, the United States

   respectfully requests that the parties be permitted to mediate via videoconference.

   Mr. Lichter’s office has offered to assist by setting up a Zoom meeting.

      II.    The Court Should Excuse the United States from the Requirement
             to Have an Official with Full Settlement Authority Attend the
             Mediation.

            The United States fully supports settlement efforts in this case. But the

   practicalities of, and legal limits on, litigation handled by the Department of Justice

   make it extremely difficult—if not impossible—to have an individual with full


   U.S. Mot. Modify Mediation Order – p. 2
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 3 of 10




   settlement authority present at all mediation conferences in which the Department

   of Justice participates. First, although the attorneys assigned to this case can

   engage most effectively in settlement efforts, the applicable federal statutory and

   regulatory scheme does not vest them with full settlement authority. Second, it is

   not practicable for the officials who do possess full settlement authority to

   personally attend all settlement conferences. Finally, attendance of the assigned

   attorneys at settlement conferences who can promptly confer with appropriate

   officials constitutes an effective and swift procedure to achieve the goals of

   mediation.

      A.     Federal Law Governing the Department of Justice Does Not Provide
             the Assigned Attorneys with Full Settlement Authority.

           In cases arising under the Internal Revenue Code, the Attorney General “or

   his delegate” may compromise cases after they have been referred to the

   Department of Justice by the Secretary of Treasury. 26 U.S.C. § 7122(a). The

   Attorney General has delegated limited settlement authority to the Assistant

   Attorneys General in charge of the various litigating divisions. See 28 C.F.R.

   § 0.160. Under certain circumstances, settlement authority may be delegated to an

   official below the level of the Assistant Attorney General for the particular litigation

   divisions.

           The United States filed this suit to collect $1,886,220 in penalties assessed

   against Marie Green under 31 U.S.C. § 5321(a)(5). With interest and penalties

   accruing under 31 U.S.C. § 3717, the total demand in the United States’ Complaint

   is approximately $2,111,000. (Compl. ¶¶ 60, 64 (Dkt. 1).) Based upon the amount in

   issue, the lowest-ranking official with full settlement authority is Principal Deputy




   U.S. Mot. Modify Mediation Order – p. 3
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 4 of 10




   Associate Attorney General Claire McCusker Murray.1 In lieu of Ms. McCusker

   Murray being available during the mediation, the United States proposes to have

   available Ann Reid, the Chief of the Tax Division’s Office of Review. Ms. Reid has

   authority to compromise claims of up to $1,500,000, and can make

   recommendations concerning any larger compromises of the United States’ claim.

   See 28 C.F.R. pt. 0, appx. to subpart Y, Tax Division Directive No. 139, § 6.

         The Department of Justice’s policy of concentrating settlement authority

   serves a number of important public-policy goals. First, it fosters uniformity of

   settlements, an important consideration given the Department’s nationwide docket

   of cases. It also promotes fairness of settlements to both litigants and to the

   government. By affording a high-level review of the settlement recommendations by

   trial attorneys, the process ensures a thorough analysis of all settlement proposals,

   including such considerations as litigation risks, and an opportunity to assess the

   proposed settlement outside the context of a heated negotiation.

         Indeed, the Fifth Circuit has held that the policies underlying the

   concentration of settlement authority should not be disregarded by federal district

   courts. In re Stone, 986 F.2d 898 (5th Cir. 1993). Stone involved twelve consolidated

   petitions for mandamus, all arising from one district court which had incorporated

   into its routine pretrial orders a requirement that settlement conferences be held

   and that each party either personally attend or send a representative with full

   settlement authority. Id. at 900. The government argued that the district court

   lacked the authority to dictate to the Executive Branch which officials it should


   1The Assistant Attorney General for the Tax Division has authority to compromise
   government claims of up to $10 million. 28 C.F.R. § 0.160(a)(1). However, that
   position is vacant at the moment: Richard E. Zuckerman’s nomination is pending.
   The Deputy Assistant Attorney General for Civil Tax Matters, David A. Hubbert,
   has authority to compromise claims of up to $2 million. See 28 C.F.R. pt. 0, appx. to
   subpart Y, Tax Division Directive No. 139, § 8.

   U.S. Mot. Modify Mediation Order – p. 4
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 5 of 10




   send to represent it at settlement conferences. While the Fifth Circuit stated that

   the district court did possess an inherent power to manage the settlement process,

   which might, in unusual circumstances, include the power to order participation by

   specific officials having settlement authority, it went on to hold that the district

   court had abused its discretion by ordering that the government send someone with

   full settlement authority for routine cases. Id. at 903-05.

         The court also observed that the government is in “a special category” as a

   litigant. Id. at 904. Not only does the government appear as a party in far more

   federal court cases than any other litigant, but the Executive Branch has special

   constitutional duties that no private litigant shares. Id. Accordingly, the

   government can legitimately structure its litigation procedures so as to ensure that

   decision making on policy issues is centralized, that positions taken are consistent,

   and that policy decisions are made by officials with political accountability. Id. The

   Fifth Circuit chastised the district court for requiring the government to forego

   these interests in routine cases, in which the operation of normal government

   settlement procedures would cause only an “insignificant interference with the

   operation of the courts.” Id. Instead, the court held that a district court should

   consider “less drastic steps” before ordering the Executive Branch to override its

   normal procedures. Id. at 905.

         Likewise, the U.S. Court of Appeals for the Ninth Circuit issued a writ of

   mandamus directing the district court to vacate an order requiring that a

   government official with full settlement authority personally attend a routine

   settlement conference in a tax refund action. United States v. United States District

   Court for the Northern Mariana Islands, 694 F.3d 1051, 1059 (9th Cir. 2012). The

   Ninth Circuit closely followed the Fifth Circuit’s reasoning in Stone, holding (over

   the United States’ objection) that the district court has authority to compel the

   federal government’s attendance at settlement conferences, but had abused its


   U.S. Mot. Modify Mediation Order – p. 5
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 6 of 10




   discretion. Id. The Ninth Circuit observed: “[T]he federal government . . . is not like

   any other litigant . . . . The Department of Justice in general and its Tax Division in

   particular are responsible for a very large number of cases . . . . For [the official with

   full settlement authority] to prepare for and appear at all settlement conferences for

   all of those cases would be highly impractical, if not physically impossible.” Id.

   Moreover, the court noted that centralizing settlement authority serves the several

   salutary purposes the Fifth Circuit highlighted, namely, the promotion of uniform

   decisions on tax controversies, the effective implementation of policy goals, and the

   promotion of political accountability. Id. at 1060.

      B.     It Is Not Practicable for Government Officials with Full Settlement
             Authority to Personally Attend All Settlement Conferences.

           It would create an undue hardship on the United States to require high-

   ranking Department of Justice officials to routinely attend court-ordered settlement

   conferences. The Tax Division is a national litigation unit comprised of over 300

   trial attorneys operating in separate trial sections. The Division’s attorneys work on

   cases located throughout the United States, and may be involved in settlement

   discussions at any phase of their cases. The Chief of the Office of Review, Ms. Reid,

   is responsible for overseeing hundreds of potential settlements where the

   government’s compromise does not exceed $1,500,000. Ms. Reid is also responsible

   for making recommendations in matters involving any differences of opinion

   between the various sections of the Tax Division, or between the Department of

   Justice and the Internal Revenue Service, and regarding settlements involving

   amounts greater than her authority. Because of the nature and breadth of Ms.

   Reid’s responsibilities, it would be difficult, if not impossible, for her to attend

   settlement conferences in all of the cases for which she has final settlement

   authority.




   U.S. Mot. Modify Mediation Order – p. 6
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 7 of 10




         That is true even if the Court grants relief from the requirement to attend

   the mediation in person. Preparing for and attending each settlement conference

   would still be, at minimum, impractical for Ms. Reid. In order to be responsive to all

   of the cases pending in the Division—and in civil tax matters handled by Assistant

   United States Attorneys—the Division relies on the attorneys handling its cases to

   negotiate offers they can recommend to Ms. Reid or another appropriate official.

   Using this approach, the Division has consistently produced fair and reasonable

   compromises that will be acted upon favorably by higher authorities.

         Indeed, Congress recognized the impracticality of personal attendance at

   settlement conferences by Department of Justice officials with full settlement

   authority in the Judicial Improvements Act of 1990 and in its amendments to

   Federal Rule of Civil Procedure 16. The Judicial Improvements Act authorizes

   district courts to adopt “civil justice expense and delay reduction plans,” which may

   include a requirement that “representatives of the parties with authority to bind

   them in settlement discussions” be “present or available by telephone” during any

   settlement conference. 28 U.S.C. § 473(b)(5). However, the Act goes on to provide

   that “[n]othing in [such] plan relating to the settlement authority provisions of this

   section shall alter or conflict with the authority of the Attorney General to conduct

   litigation on behalf of the United States, or any delegation of the Attorney General.”

   28 U.S.C. § 473(c) (emphasis added).

         The Senate Report in this statute’s legislative history recognizes the

   importance of maintaining the established limits of delegation within the

   Department of Justice: “[T]hose district courts that choose to adopt [the settlement

   authority requirement] should account for the unique situation of the Department

   of Justice. The Department does not delegate broad settlement authority to trial

   counsel but instead reserves that authority to senior officials in the United States

   Attorneys’ Offices or in the litigating divisions in Washington.” S. Rep. No. 416,


   U.S. Mot. Modify Mediation Order – p. 7
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 8 of 10




   101st Cong., 2d Sess. 58, reprinted in 1990 U.S. Code Cong. & Adm. News 6802,

   6848. The Senate Report also recognizes the practical consequences of the limited

   delegation on the Department as a litigant: “[c]learly, the Department cannot

   realistically send officials with full settlement authority to each settlement

   conference.” Id.

           Moreover, the committee that wrote the revisions to Federal Rule of Civil

   Procedure 16 that took effect on December 1, 1993, reaffirmed that federal trial

   courts must account for the government’s special status when promulgating orders

   concerning pre-trial conferences. Indeed, Rule 16 now contains the following

   language at the end of subdivision (c): “If appropriate, the court may require that a

   party or its representative be present or reasonably available by other means to

   consider possible settlement.” The drafting committee notes on the 1993 revision

   read:

              The sentence refers to participation by a party or its
              representative. Whether this would be the individual party, an
              officer of a corporate party, a representative from an insurance
              carrier, or someone else would depend on the circumstances.
              Particularly in litigation in which governmental agencies or large
              amounts of money are involved, there may be no one with on-the-
              spot settlement authority, and the most that should be expected
              is access to a person who would have a major role in submitting a
              recommendation to the body or board with ultimate decision-
              making responsibility. The selection of the appropriate
              representative should ordinarily be left to the party and its
              counsel.

   Fed. R. Civ. P. 16, drafting committee note for 1993 Amendments. This makes clear

   that the committee and the Supreme Court are fully aware of the federal

   government’s unique role in litigation and the practical problems that would ensue

   if the government were subject to the same settlement-authority requirements as a

   private party.



   U.S. Mot. Modify Mediation Order – p. 8
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 9 of 10



      C.     Attendance of Trial Attorneys at Settlement Conferences and
             Subsequent Recommendations to Appropriate Officials Constitute
             an Effective and Swift Procedure to Achieve the Goals of Mediation.

           As stated above, the United States supports settlement conferences, and it is

   the Attorney General’s policy to encourage alternative dispute resolution where

   appropriate. Moreover, the United States fully understands the related goal of

   encouraging parties to move from their original positions by having present

   representatives with full settlement authority. It is, however, unlikely that these

   goals will be served by requiring the participation at a settlement conference of an

   official with full settlement authority under the present circumstances. On the

   contrary, the goal of meaningful settlement discussions can best be achieved by the

   attorneys who are most familiar with the case and are in the best position to

   negotiate on the government’s behalf. Trial attorneys routinely discuss settlement

   options with opposing counsel, field written settlement offers distilled from these

   talks, and submit written recommendations to their supervisors. They also

   communicate these recommendations to IRS personnel, when necessary. Given the

   trial attorneys’ familiarity with their cases, their recommendations with respect to a

   settlement are generally given great weight, even though they lack the ultimate

   authority to formally accept a settlement offer.
           Although the United States believes the attorneys assigned to this matter

   can handle the mediation, the United States will ensure that Ms. Reid is available

   during the settlement conference to consult via telephone, if the need arises.

      III. Conclusion

           For the foregoing reasons, the United States respectfully requests that the

   Court modify its Order (Dkt. 15) referring the case to mediation in two respects.

   First, the United States requests the Court to permit the mediation to occur by

   videoconference. Second, the United States requests to be excused from the


   U.S. Mot. Modify Mediation Order – p. 9
Case 1:19-cv-24026-KMM Document 31 Entered on FLSD Docket 06/22/2020 Page 10 of 10




   requirement that an official with full settlement authority attend the mediation. As

   explained above, good cause exists for each request.



   Respectfully submitted this 22d day of June, 2020.


                                     RICHARD E. ZUCKERMAN
                                     Principal Deputy Assistant Attorney General

                                      /s/ Adam Strait
                                     ADAM D. STRAIT (Mass. BBO No. 670484)
                                     MARGARET S. SHOLIAN (Wash. Bar No. 51444)
                                     JOHN P. NASTA, JR. (Fla. Bar No. 1004432)
                                     Attorneys, Tax Division
                                     U.S. Department of Justice
                                     P.O. Box 14198
                                     Washington, D.C. 20044
                                     Telephone: (202) 307-2135 (Strait)
                                     Telephone: (202) 514-5900 (Sholian)
                                     Telephone: (202) 307-6560 (Nasta)
                                     Facsimile: (202) 514-4963
                                     adam.d.strait@usdoj.gov
                                     margaret.s.sholian@usdoj.gov
                                     john.nasta@usdoj.gov

                                     Of Counsel:
                                     ARIANA FAJARDO ORSHAN
                                     U.S. Attorney, Southern District of Florida

                                     Attorneys for the United States of America




   U.S. Mot. Modify Mediation Order – p. 10
